The opinion of the court was delivered by
Taft, J.
The auditor found from parol evidence, that a judgment against the defendant was rendered in favor of the plaintiff, in January, 1856, by a justice of the peace; that the justice was dead? and had been for more than two months ; that there was no record *507of said judgment, or files in such case, in the county clerk’s office, or in the hands of the administrator of the estate of the justice. Whether the admission of such evidence was error, is the only question in the case for this court to pass upon. The auditor found that a judgment was rendered ; that an execution was issued ; and that payments were made upon it. From these facts we think the legitimate presumption is, that a record of the judgment was made. The plaintiff insists that there was no proof of the existence of such a record; that it is necessary that it should first appear that a record was actually made, and that the court cannot presume thaone was made. The judgment having , been rendered, it was the duty of the justice to have made a record. “ All persons are presumed to have duly discharged any obligation imposed on them, either by written or unwritten law.” Best on Ev. s. 348. And especially is this* true of public officers. The law therefore presumes that the record was made, and its loss having been shownt the evidence was properly admitted. Maxham v. Place, 46 Vt. 434. Judgment affirmed.